Title: From George Washington to Timothy Pickering, 7 May 1781
From: Washington, George
To: Pickering, Timothy


                        Dear Sir

                            Head Quarters New Windsor May 7th 1781
                        
                        Since I wrote to you the last Evening, respecting the transportation of the salted Provisions, I have
                            received Letters from General & Governor Clinton, informing that the Troops on the frontier, are on the point of
                            mutinying, and the Garrison of Fort Schuyler of abandoning that Post, for want of Provisions of every kind; in consequence
                            of which, I have thought proper to have 100 Barrels of flour, forwarded to Albany, which you will be pleased to have
                            transported accordingly.
                        The total want of meat was the sole reason, why I have not sent a quantity of that Article also. As soon as
                            any arrives & can possibly be spared, the Troops in that quarter must be supplied with a proportion of it—This,
                            you will observe, makes the transportation of the whole of the salted Provisions, on the West side of Connecticut River,
                            immediately & indispensably necessary; and as this seems to exceed the Commission of Colonel Hughs; it will
                            require some farther attention.
                        I do not mention any thing further about the flour on the communication from Pennsylvania; because, I suppose
                            the Arrangements are all properly made, & the business in the best train of execution. I am Dear Sir Your Very
                            Hble Servt

                        
                            Go: Washington 
                        
                        
                            P.S. Be pleased to forward the inclosed by the Express who came from Albany; & instruct him not
                                to fail of calling on Governor Clinton, by any means.
                        
                        
                            G.W.
                        
                    